Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT dated as of August 18, 2010 (this “Amendment”), to the CREDIT
AGREEMENT dated as of February 8, 2010 (the “Credit Agreement”), among
EXPEDIA, INC., a Delaware corporation; EXPEDIA, INC., a Washington corporation;
TRAVELSCAPE, LLC, a Nevada limited liability company; TRIPADVISOR LLC, a
Delaware limited liability company; HOTWIRE, INC., a Delaware corporation; the
other Borrowing Subsidiaries from time to time party thereto; the LENDERS from
time to time party thereto; JPMORGAN CHASE BANK, N.A., as Administrative Agent;
and J.P. MORGAN EUROPE LIMITED, as London Agent.

WHEREAS the Lenders have agreed to extend credit to the Borrowers under the
Credit Agreement on the terms and subject to the conditions set forth therein;

WHEREAS the Company has requested that the Lenders (a) extend the maturity of
their Loans and the expiration of their Commitments and (b) effect certain other
amendments to the Credit Agreement as set forth herein;

WHEREAS the Lenders whose signatures appear below, constituting all the Lenders,
are willing to amend the Credit Agreement on the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the preamble hereto) have the meanings assigned to them in
the Credit Agreement.

SECTION 2. Amendment of Credit Agreement. Effective as of the Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:

(a) Amendments to Section 1.01. Section 1.01 of the Credit Agreement is amended
as follows:

(i) The following new defined terms are added in appropriate alphabetical order:

“First Amendment” means the First Amendment dated as of August 18, 2010, to this
Agreement.

“First Amendment Effective Date” means the “Amendment Effective Date” as defined
in the First Amendment.



--------------------------------------------------------------------------------

(ii) The definition of the term “Applicable Rate” is hereby amended by replacing
the pricing grid therein with the pricing grid below:

 

Level

   Level 1    Level 2    Level 3    Level 4    Level 5

Rating

   At Least
BBB+ by
S&P/Baa1
Moody’s
   BBB by
S&P/Baa2 by
Moody’s
   BBB- by
S&P/Baa3 by
Moody’s
   BB+ by
S&P/Ba1 by
Moody’s
   Lower than
BB+ by
S&P/Ba1 by
Moody’s or
unrated

Commitment Fee Rate

   20.0    30.0    37.5    50.0    62.5

Eurocurrency Spread

   200.0    225.0    250.0    275.0    300.0

ABR Spread

   100.0    125.0    150.0    175.0    200.0

(iii) The definition of the term “Material Indebtedness” is hereby amended by
replacing the number “US$30,000,000” therein with the number “US$50,000,000”.

(iv) The definition of the term “Maturity Date” is hereby amended and restated
in its entirety to read as follows:

“Maturity Date” means the fourth anniversary of the First Amendment Effective
Date.

(v) The definition of the term “Permitted Investments” is hereby amended and
restated to read in its entirety as follows:

“Permitted Investments” means:

(a) direct obligations of the United States of America (including U.S. Treasury
bills, notes and bonds) that are backed by the full faith and credit of the
United States of America;

(b) direct obligations of any agency of the United States of America that are
backed by the full faith and credit of the United States of America;

(c) direct obligations of, and obligations fully guaranteed by, any State of the
United States of America that are rated investment grade by Moody’s or by S&P,
including general obligation and revenue notes and bonds, insured bonds
(including all insured bonds having, at such date of acquisition, a credit
rating of Aaa by Moody’s and AAA by S&P) and refunded bonds (reissued bonds
collateralized by U.S. Treasury securities);

 

2



--------------------------------------------------------------------------------

(d) Indebtedness of any county or other local governmental body within the
United States of America having, at such date of acquisition, a credit rating of
Aaa by Moody’s and AAA by S&P, or Auction Rate Securities, Tax-Exempt Commercial
Paper or Variable Rate Demand Notes issued by such bodies that is, on the date
of such acquisition, rated at least A3/P-1/VMIG-1 by Moody’s and A-/A-1/SP-1 by
S&P;

(e) non-US Dollar denominated indebtedness of other sovereign countries having,
at such date of acquisition, a credit rating of Aaa by Moody’s and AAA by S&P;

(f) non-US Dollar denominated indebtedness of government agencies having, at
such date of acquisition, a credit rating of Aaa by Moody’s and AAA by S&P;

(g) mortgage-backed securities of the United States of America and/or any agency
thereof that are backed by the full faith and credit of the United States of
America; provided that such mortgage-backed securities that are purchased on a
TBA (“To-Be-Announced”) basis must have a settlement date of less than three
months from date of purchase;

(h) collateralized mortgage obligations of the United States of America and/or
any agency thereof that are backed by the full faith and credit of the United
States of America;

(i) commercial paper issued by any corporation or bank having a maturity of nine
months or less and having, at such date of acquisition, a credit rating of at
least P1 or the equivalent thereof from Moody’s and A1 or the equivalent thereof
from S&P;

(j) money market investments, bankers acceptances, certificates of deposit,
notes or time deposits issued by any domestic bank that has a combined capital
and surplus and undivided profits of not less than US$500,000,000;

(k) money market investments, deposits, bankers acceptances, certificates of
deposit and other like instruments, in each case directly guaranteed by any
commercial bank organized under the laws of a member nation of the European
Union or the OECD which has a combined capital and surplus and undivided profits
of not less than US$500,000,000, denominated in US Dollars, Sterling, Euro,
Canadian Dollars, Australian Dollars, Norwegian Kroner or Swiss Francs;

(l) direct obligations of corporations, banks or financial entities and
agencies, including medium term notes (MTN) and bonds, structured notes and
Eurodollar/Yankee notes and bonds, in each case having, at the date of
acquisition, a credit rating of at least Baa1 from Moody’s or BBB+ from S&P;

 

3



--------------------------------------------------------------------------------

(m) repurchase and reverse repurchase agreements for securities described in
clauses (a) through (c) above with a financial institution described in
clause (j) above;

(n) asset-backed securities that are, on the date of acquisition, rated BBB+ by
S&P or Baa1 by Moody’s;

(o) money market funds and mutual funds consisting primarily of investments
described in clauses (a) through (n) above, in each case having a credit rating
of at least Aaa from Moody’s or AAA from S&P, and in each case having at least
US$500,000,000 of assets under management; and

(p) other investments determined by the Company or any Subsidiary to entail
credit risks not materially greater than those associated with the foregoing
investments and approved in writing by the Administrative Agent.

(b) Amendment to Section 2.06(c). Section 2.06(c) of the Credit Agreement is
amended and restated to read in its entirety as follows:

“(c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date 18 months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, 13 months after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
applicable Borrower and the applicable Issuing Bank pursuant to which the
expiration date of such Letter of Credit shall automatically be extended for a
period of up to 13 months (but not to a date later than the date set forth in
clause (ii) above), subject to a right on the part of such Issuing Bank to
prevent any such renewal from occurring pursuant to the terms of such Letter of
Credit.”

(c) Amendment to Section 6.01. Section 6.01 of the Credit Agreement is amended
by (i) deleting the word “and” at the end of clause (p) thereof, (ii) replacing
the period at the end of clause (q) thereof with “; and” and (iii) adding
immediately after the end of clause (q) thereof the following new clause (r):

“(r) Indebtedness under working capital facilities of Foreign Subsidiaries
(other than any such Foreign Subsidiary that is a Borrower hereunder) in an
aggregate principal amount not to exceed $125,000,000 at any time outstanding.”

(d) Amendment to Section 6.02. Section 6.02 of the Credit Agreement is amended
by (i) deleting the word “and” at the end of clause (l) thereof, (ii) replacing
the period at the end of clause (m) thereof with “; and” and (iii) adding
immediately after the end of clause (m) thereof the following new clause (n):

“(n) Liens securing Indebtedness incurred pursuant to Section 6.01(r).”

 

4



--------------------------------------------------------------------------------

(e) Amendment to Section 6.05. Section 6.05 of the Credit Agreement is amended
by amending and restating the proviso therein to read in its entirety as
follows:

“provided that the Company and any Subsidiary may make any Restricted Payments
if (x) no Default shall have occurred and be continuing or would result
therefrom and (y) the Company shall be in compliance with the covenant set forth
in Section 6.10 as of the end of the fiscal quarter of the Company most recently
ended on or prior to the date of such Restricted Payment, giving pro forma
effect to such Restricted Payment and any related incurrence of Indebtedness as
if they had occurred on the last day of such quarter.”

(f) Amendment to Section 6.08. Section 6.08(k) of the Credit Agreement is
amended by (x) deleting clause (iii) in the proviso therein, (y) renumbering
clauses (iv), (v), (vi), (vii) and (viii) therein as clauses (iii), (iv), (v),
(vi) and (vii), respectively, and (z) after giving effect to such renumbering,
amending and restating clause (vi) therein to read in its entirety as follows:

“(vi) the Company shall have delivered to the Administrative Agent a certificate
of a Financial Officer, certifying that all the requirements set forth in this
clause (k) have been satisfied with respect thereto, together with reasonably
detailed calculations demonstrating satisfaction of the requirements set forth
in subclauses (ii), (iii) and (iv) above”.

SECTION 3. Representations, Warranties and Agreements. The Company, as to itself
and each of the Subsidiaries, hereby represents and warrants to the Lenders
that:

(a) This Amendment has been duly executed and delivered by the Company and each
other Borrower and (assuming due execution by the parties hereto other than the
Company and the other Borrowers) constitutes a legal, valid and binding
obligation of the Company and each such Borrower, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b) Before and after giving effect to this Amendment, the representations and
warranties set forth in Article III of the Credit Agreement are true and correct
in all material respects on and as of the Amendment Effective Date with the same
effect as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they were true and correct as of such earlier date.

(c) As of the Amendment Effective Date, before and after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing.

SECTION 4. Effectiveness. This Amendment shall become effective as of the first
date (the “Amendment Effective Date”) on which:

(a) the Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Company, the other Borrowers and all the Lenders;

 

5



--------------------------------------------------------------------------------

(b) the Administrative Agent (or its counsel) shall have received an instrument
satisfactory in form and substance to it and duly executed by each Subsidiary
Loan Party consenting to the amendments effected by this Amendment and
acknowledging that the Guarantee Agreement remains in full force and effect in
accordance with its terms and constitutes a guarantee of the Obligations as
modified by this Amendment;

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel;

(d) The Administrative Agent shall have received (i) a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Amendment Effective Date) of Wachtell, Lipton, Rosen & Katz, counsel
for the Company, in form and substance reasonably satisfactory to the
Administrative Agent, and (ii) evidence reasonably satisfactory to the
Administrative Agent as to the authorization of this Amendment;

(e) the Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by the President, a Vice President or a
Financial Officer of the Company, confirming the accuracy of the representations
and warranties set forth in Section 3 hereof;

(f) the Administrative Agent shall have received, for the account of each Lender
that executes and delivers a copy of this Amendment, a consent fee in the amount
of 0.25% of such Lender’s Commitment as of the Amendment Effective Date; and

(g) the Administrative Agent shall have received all other fees and other
amounts due and payable on or prior to the Amendment Effective Date, including,
to the extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by the Company under the Credit Agreement;

provided that if the Amendment Effective Date shall not have occurred on or
before August 31, 2010, this Amendment shall terminate and be of no further
force and effect. The Administrative Agent shall notify the Company and the
Lenders of the Amendment Effective Date, and such notice shall be conclusive and
binding.

SECTION 5. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents, the
Issuing Banks or the Lenders under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect (it being understood
and agreed that all interest and fees accruing under the Credit

 

6



--------------------------------------------------------------------------------

Agreement in respect of periods prior to the Amendment Effective Date will
accrue at the rates specified in the Credit Agreement prior to its amendment by
this Amendment and be payable at the times provided in the Credit Agreement).
Nothing herein shall be deemed to entitle any Loan Party to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances.

(b) On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “herein”, “hereunder”, “hereto”, “hereof” and
words of similar import shall, unless the context otherwise requires, refer to
the Credit Agreement as amended hereby, and each reference to the Credit
Agreement in any other Loan Document shall be deemed to be a reference to the
Credit Agreement as amended hereby. This Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.

SECTION 6. Applicable Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

SECTION 8. Fees and Expenses. The Company agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment, including the reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP, counsel for the Administrative Agent. All fees shall be
payable in immediately available funds and shall not be refundable.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

EXPEDIA, INC., a Delaware corporation,

by:

   

    /s/ Dara Khosrowshahi

 

Name: Dara Khosrowshahi

Title: Chief Executive Officer

EXPEDIA, INC., a Washington corporation,

by:

   

    /s/ Michael B. Adler

 

Name: Michael B. Adler

Title: Executive Vice President and Chief Financial Officer

TRAVELSCAPE, LLC,

by:

   

    /s/ Michael B. Adler

 

Name: Michael B. Adler

Title: Executive Vice President and Chief Financial Officer

TRIPADVISOR LLC,

by:

   

    /s/ Michael B. Adler

 

Name: Michael B. Adler

Title: Executive Vice President and Chief Financial Officer

HOTWIRE, INC.,

by:

   

    /s/ Michael B. Adler

 

Name: Michael B. Adler

Title: Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent,

by:

   

    /s/ Peter B. Thauer

 

Name: Peter B. Thauer

Title: Executive Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

Name of Institution:        Bank of America, N.A.

by:

   

    /s/ Michael K. Makaitis

 

Name: Michael K. Makaitis

Title: Vice President

 

Name of Institution:1

by:

   

 

 

Name:

Title:

 

1

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

Name of Institution:         The Bank of Tokyo-Mitsubishi UFJ, Ltd.

by:

   

    /s/ Christine Howatt

 

Name: Christine Howatt

Title: Authorized Signatory

Name of Institution:2

by:

   

 

 

Name:

Title:

 

2

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

Name of Institution:        Barclays Bank PLC

by:

   

    /s/ Ritam Bhalla

 

Name: Ritam Bhalla

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

BNP Paribas

by:

   

    /s/ Nuala Marley

 

Name: Nuala Marley

Title: Managing Director

 

BNP Paribas

by:

   

    /s/ Maria Mulic

 

Name: Maria Mulic

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

Name of Institution:        Mizuho Corporate Bank Ltd.

by:

   

    /s/ Betram H. Tang

 

Name: Betram H. Tang

Title: Authorized Signatory



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

THE ROYAL BANK OF SCOTLAND PLC

by:

   

    /s/ Tracy Rahn

 

Name: Tracy Rahn

Title: Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

Name of Institution:        Sumitomo Mitsui Banking Corporation

by:

   

    /s/ William M. Ginn

 

Name: William M. Ginn

Title: Executive Officer

Name of Institution:3

by:

   

 

 

Name:

Title:

 

3

For any Lender requiring a second signature line.



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FIRST AMENDMENT TO

EXPEDIA, INC. CREDIT AGREEMENT

 

Name of Institution: U.S. BANK, NATIONAL ASSOCIATION

by:

   

    /s/ Mehrasa Raygani

 

Name: Mehrasa Raygani

Title: Senior Vice President

Name of Institution:4

by:

   

 

 

Name:

Title:

 

4

For any Lender requiring a second signature line.